Title: To Alexander Hamilton from William S. Smith, 27 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. July 27th. 1799.
          
          I have received your Circular Letter of the 22d. and am pleased to find, there is a prospect, that the supply of cloathing is likely to keep pace with the recruiting service—I did not know that there was any defficiency, or that any person had presumed to charge the War-office with neglect on this subject, untill I perused the extract of a Letter from the Secretary of War, of the 10th. inst. which you enclosed—
          We have at this post experienced only the want of a few articles, which I mentioned in my Letter of the 23d. not knowing that any complaints had been made from other stations.
          From the present state of discipline at this post and the disposition Major Wilcocks discovers, to keep the Troops in good order, I feel myself at ease in submitting to your consideration the propriety of my Visiting Capt.  Fondy at Newburgh and the sub-districts of the 2d. Grand Divission—Should it meet with your approbation I will immediately make the necessary arrangements, and should be glad to know whether any deffinitive arrangements have taken place, relative to filling the vacant Majority that if it should not be in favour of Capt. Fondy, I may have an opportunity of lessening the weight of his disappointment and perhaps induce him to be content with his present rank—from the accounts I get from that divission, I conclude they will soon want a further supply of recruiting money, and as the Paymaster has $2000 on hand, I will take with me a proper proportion that the officers in the 2d. divission may not be checked  in their recruiting for the want of money. In addition to which I wish to hurry on the recruits as soon as possible to the Regimental Rendezvous, for the purpose of early and regular instruction, they seldom acquire much information at the recruiting rendezvous, & too often indulge former bad propensities or embibe new Vices & bad habits—
          With every disposition to apologise for the liberty, I am going to take, I submit to your consideration the expediency of altering the regulations for the formation of Companies as stated in the 3d. Chapter of the rules & regulations for the discipline of the troops—that Chapter requires that a Company shall be formed in two ranks, siezed with the tallest men in the rear rank—the alteration I would propose is that the Companies should be formed in two ranks siezed from Right and left to Center,  there are cases which may & do frequently happen in service, which renders our present formation exceptionable—for instance, should We be disposed to double our line, to make a solid attack, or a compact resistance, the fire of the 3d. Rank would be totally lost, in consequence of the superior sieze of the 2d. Rank men—another is, that in   case of a forced inversion of the front, in the presence of an enemy, in close order, the fire of the rear rank will be totally lost from the same cause—present European Manœvre and the opinion of the best military authors support my   observation and prove that the same inconvenience will arise, should a Column in march with its right in front, arrive  on the left of a wished position, and on the appearance of the Enemy, be obliged immediately to form up and support that point, so that the true right of the line will become its left—the army moving to a flank by lines, may be obliged in the quickest manner to form up to the front  of its march & Part of a second Line marching with its proper front may be forced to double   up on the extremity of a first, thereby rapidly to foil a   threatned attack, or to out-flank an enemy, in this case there would be a forced inversion of the divissions of the 2d. Line which would display to the left with their real rear rank in front, & their true left   where their right should be—these circumstances if in the progress of service, if forced upon us, with our present formation, would produce very unpleasant sensations, if not fatal effects. other situations may be stated, where opposing the rear ranks, admits of no choice, & where an inversion of the divissions of the line will gain much time and when it would be dangerous to attempt a Counter march for the sake of preserving the regular front—
          Tho: agreably to military authors the inversion of Bodies in line ought in general to be avoided, yet they all agree that there are situations where this rule must be dispensed with, and a quicker formation to a particular front thereby obtained—our troops in manœvre & field exercise should be practised to all kinds of movement which   may be required of them in actual service & be thus proportionably relieved from the impression too generally made, that upon the word of command being given “to the right about face”—they are to run off or move rapidly from  the fire of an Enemy—If these observations apply and the present formation of Companies does not admit of the inversion of the line, without a loss of half its fire; I submit to your consideration & better judgement, the necessity of altering the formation—Your goodness will excuse the liberty I have taken & attribute it to its true cause, a Zeal for the service & a wish when we come to act that the 12th. Regt. shall be found always, ready, and expert, so as not to disappoint the General officers, whether in manœuvre of parade or in the sterner discharge of field duties—
          With great respect, I have the Honor to be—Sir Your most obedient & very Humble Servt.
          
            W. S. Smith Lt. Colo. Comdg.
            12th. Regt.
          
        